Citation Nr: 0407999	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  01-03 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, J. W., and J. W.

ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946 and from December 1947 to July 1952.  He died in 
September 2000.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied entitlement to service 
connection for the cause of the veteran's death and to 
Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1318 (West 2002).  

In September 2001, the appellant and the veteran's sons, 
sitting at the RO, gave sworn testimony at a videoconference 
hearing before the undersigned Veterans Law Judge, sitting in 
Washington, D.C.  A transcript of that hearing is of record.  

In December 2001, the Board remanded this matter to the RO 
for additional development and for compliance with the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which became 
effective during the prosecution of these claims.  Following 
the requested action, the RO continued its previous denial of 
the claimed benefits.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran died at a private hospital in September 2000 
at the age of 74.  The immediate cause of death, as shown on 
the Certificate of Death, was respiratory failure due to end 
state chronic obstructive lung disease.  End state congestive 
heart failure was listed as a significant condition 
contributing to death.  

3.  At the time of the veteran's death, service connection 
was in effect for anxiety neurosis, which was rated 70 
percent disabling (effective from January 11, 1991); nummular 
eczema, which was rated 30 percent disabling; fracture and 
malunion of the right clavicle, which was rated 10 percent 
disabling; and for a number of other disabilities, including 
residuals of a shell fragment wound of the left cheek, which 
were rated noncompensably disabling.  

4.  At the time of his death, the veteran was in receipt of a 
total rating based on individual unemployability due to 
service-connected disabilities (TDIU), effective from January 
11, 1991.  

5.  Neither a chronic respiratory disorder nor a heart 
disorder was present in service or until many years 
thereafter, and neither is shown to be related to service or 
to any incident of service origin.  

6.  The service-connected psychiatric disorder contributed 
substantially to hasten the veteran's demise.  



CONCLUSION OF LAW

A disability incurred in or aggravated by service contributed 
substantially to the cause of the veteran's death.  
38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.312 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the VCAA became effective during the prosecution of 
the instant claims, the Board finds it unnecessary to address 
the Act's applicability to this appeal in view of the 
disposition reached below.  

Service connection may be established for the cause of the 
veteran's death if the evidence shows that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The record shows that the veteran died at a private hospital 
in September 2000 at the age of 74.  The immediate cause of 
death, as shown on the Certificate of Death, was respiratory 
failure due to end state chronic obstructive lung disease.  
End state congestive heart failure was listed as a 
significant condition contributing to death.  An autopsy was 
not performed.  

At the time of the veteran's death, service connection was in 
effect for anxiety neurosis, which was rated 70 percent 
disabling (effective from January 11, 1991); nummular eczema, 
which was rated 30 percent disabling; fracture and malunion 
of the right clavicle, which was rated 10 percent disabling; 
and for a number of other disabilities, including residuals 
of a shell fragment wound of the left cheek, which were rated 
noncompensably disabling.  When he died, the veteran was in 
receipt of a TDIU, effective from January 11, 1991.  

The service medical records are negative for complaints or 
findings of a heart disorder.  Although it was reported in 
November 1945 that chest x-rays visualized several areas of 
calcification in and about both hilar regions, the largest of 
which measured about 0.6 centimeters in diameter, these 
findings appear to have been incidental and without any 
clinical significance since there was no evidence of active 
pulmonary disease.  In addition, a chronic lung disorder was 
not diagnosed, and the remaining service medical records for 
the veteran's first period of service were negative for any 
manifestations of chronic lung disease.  A chest x-ray at 
separation was negative.  Moreover, on VA examination in June 
1947, the veteran's respiratory and cardiovascular systems 
were normal, and a chest x-ray was negative.  The service 
medical records for his second period of active duty were 
similarly negative for pertinent complaints or findings, 
except for chest x-rays in July 1949 and August 1951 with 
findings similar to those entered in November 1945.  However, 
these findings were not associated with any active pathology 
or chronic lung disorder and were later considered by private 
radiologists to be benign.  

The appellant contends, however, that the service-connected 
psychiatric disorder was so severe that it complicated the 
medical management of the veteran's organic disorders, 
especially his chronic obstructive lung disease and 
congestive heart failure, and thus hastened his death.  

The RO has denied the claim based in part on the opinion of a 
VA psychiatric examiner in May 2003 that the veteran's 
organic disorders, including his cause of death, were 
unrelated to his service-connected anxiety neurosis.  The 
examiner stated that he found no evidence in the chart that 
the veteran's anxiety contributed to his death.  This 
opinion, however, did not address the question whether the 
veteran's anxiety and agitation were such prominent features 
of his disability picture as to impede the medical care 
necessary for the adequate treatment of his chronic 
obstructive lung disease and congestive heart failure.  

In the years since service, the veteran developed an ever-
growing number of medical afflictions that were inextricably 
intertwined with his variously diagnosed psychiatric 
disabilities.  By the last several years of his life, the 
veteran was afflicted with many organic disabilities, as well 
as with post-traumatic stress disorder and dementia.  On 
discharge from a private hospital in October 1999, 26 
diagnoses were listed, including acute respiratory failure 
due to congestive heart failure, congestive heart failure, 
delirium due to hypoxia due to acute respiratory failure, 
dementia, post-traumatic stress disorder, and decompensated 
chronic obstructive pulmonary disease.  There is little 
doubt, however, that the veteran's psychiatric impairments 
complicated his medical management.  On private hospital 
admission in October 1999, the veteran was delirious, 
agitated, and very difficult to handle.  It was reported that 
the veteran's psychiatric agitation impaired the delivery of 
his medical care, and he was seen in the psychiatric service 
where, over a 10-day period, he was stabilized to the point 
where medical therapy could be delivered.  A CT scan of the 
brain on admission had revealed no acute abnormalities, and 
the radiologist reported that a comparison with findings of 
the previous August showed continued improvement in the 
diffuse area of low attenuation over the right occipital lobe 
apparently representing post surgical resolution of the 
surrounding edema.  Because of his continued psychiatric 
difficulty, however, and the need for further psychiatric 
care, he was transferred to the VA hospital for continued 
psychiatric care.  

Although the veteran underwent a craniotomy in August 1999 
for drainage of a brain abscess and was seen on psychiatric 
consultation for confusion four days following the surgery, 
the veteran's spouse reported that the confusion was not new.  
It was reported that the veteran had been stable for many 
years on medication and denied current feelings of anxiety or 
depression.  The assessment was that the delirium was 
secondary to infection, trauma, and medication effect, but 
Risperdal (an anti-psychotic) was added for treatment of the 
delirium and as needed for treatment of anxiety.  The 
diagnoses on discharge in August 1999 included right temporal 
brain abscess (methicillin sensitive Staph aureus) - status 
post craniotomy for drainage; destructive cholesteatoma, 
right, with erosion of the mastoid and temporal bone 
(apparent etiology for the brain abscess); recent delirium, 
improved; preexisting personality disorder; chronic 
obstructive pulmonary disease/tobacco abuse; and compensated 
congestive heart failure.  

Although it would appear that the veteran's severe agitation 
was a product of his dementia, it is just as likely that his 
agitation was a consequence of his service-connected anxiety.  
For years before his steep medical decline, the veteran was 
afflicted with a skin disorder that was manifested by what 
was described as neurotic excoriation.  The persistent 
excoriation was attributed by examiners, including VA 
examiners, to his service-connected anxiety neurosis, which 
led the RO to grant secondary service connection for the skin 
disability in a rating decision of October 1991.  

The veteran's internist reported in July 1991 that he had 
followed the veteran because of a chronic anxiety state 
characterized by nervousness, restlessness, insomnia, and a 
rash that was heavily excoriated.  The rash, he said, was 
exacerbated by his chronic anxiety state.  On a VA 
examination in September 1991, it was reported that the 
veteran scratched his skin lesions until they bled but that 
the problem had improved since his physician started him on 
Haloperidol (Haldol) (an anti-psychotic).  

The record further shows that the service-connected anxiety 
neurosis had been a remorseless feature of the veteran's 
disability picture since his separation from service decades 
before.  Indeed, the record shows that the anxiety neurosis 
was pervasive and led the Board in April 1994 to increase his 
rating to 70 percent and to grant a TDIU based largely, 
though not exclusively, on impairment caused by the 
psychiatric component of his overall disability picture.  

Although the VA examiner in May 2003 found that the veteran's 
psychiatric disability was not implicated in the cause of his 
death, this opinion was predicated on findings rendered in 
1991 that could not have taken into account the veteran's 
later mental and physical deterioration.  Indeed, no mention 
was made of the report of VA psychiatric examination in 
February 1993 which found that "it is very obvious" that 
the veteran was "suffering from a very chronic, severe and 
debilitating anxiety state since his nervous breakdowns in 
the service in 1950 and 1952."  The psychiatric examiner 
noted that there were clear signs that the veteran was 
"depressed, agitated, and had difficulty in concentrating, 
although he made an effort to cooperate during the interview 
situation."  (Emphasis added.)  The examiner also found that 
the veteran's judgment was poor.  The diagnosis was anxiety 
neurosis, chronic, severe.  Post-traumatic stress disorder 
was also diagnosed.  

The report of a private psychologist in December 1990 shows 
that the veteran was initially seen in June 1989, when he 
reported, inter alia, that he was intensely nervous and 
depressed all the time and that his psychotropic medications 
were not helping him very much.  He reported similar symptoms 
when seen in December 1990.  In a statement dated in May 
2001, the treating psychologist stated that the veteran's 
service-connected anxiety rendered the veteran incapable of 
really participating in his health care.  In a statement 
dated a month earlier, the veteran's private internist noted 
that the veteran had been under his care for many years and 
that because of his service-connected anxiety disorder, he 
"was unable to manage his own care and treatment.  This 
anxiety disorder made him unreliable in taking his 
medications and diet.  He required supervision in these 
matters as well as in the various physician visits that were 
necessary over the years."  It is interesting to note that 
the service medical records show that tremulousness and loss 
of emotional control were among the manifestations of the 
veteran's anxiety reaction that were noted on 
hospitalizations during service, especially following the 
veteran's participation in combat in 1950 in Korea.  

When the veteran was hospitalized by VA in August 1975, he 
was found to be restless, pacing the floor, tense, tremulous, 
and easily agitated, despite a medication regimen that 
included 150 milligrams of Elavil daily and 800 milligrams of 
Thorazine daily.  His agitation was initially described as 
severe.  A private physician later increased his dosage to 
1,200 milligrams of Thorazine daily.  By 1976, VA had 
increased this dosage to 1,400 milligrams of Thorazine daily.  
Although the veteran was diagnosed with schizophrenia during 
this period, the paranoid schizophrenia diagnosed on 
discharge from a VA hospital in April 1976 was felt to be a 
maturation of his service-connected anxiety reaction.  In 
August 1977, a private consulting psychiatrist reported that 
the veteran had anxiety attacks even while maintained on 100 
milligrams of Sinequan and 1,000 milligrams of Thorazine a 
day.  Sinequan is indicated for the treatment of anxiety and 
depression and for psychotic depressive disorders with 
associated anxiety.  See Physicians' Desk Reference 2048-49 
(47th ed. 1993).  It is notable that although the service-
connected disability brought forward was classified as an 
anxiety neurosis or generalized anxiety disorder, service 
connection was originally granted for mixed anxiety and 
depressive reactions.  

In a statement dated in May 1978, a private physician noted 
that the veteran was being maintained on fairly large doses 
of Thorazine and said that "if his psychosis or anxiety 
reaction is controlled adequately, the physical conditions 
which he has can be controlled adequately."  Those 
conditions, the physician noted, included chronic obstructive 
lung disease and congestive heart failure.  In another 
statement dated in May 1978, the same physician noted that he 
was not a psychiatrist but reiterated that "the physical 
illnesses which he has can be controlled only after the 
mental problem has been brought under control."  (Emphasis 
added.)  

A VA psychiatric consultation in January 1979 found that the 
veteran's chronic obstructive pulmonary disease and 
arteriosclerotic heart disease with past bouts of congestive 
heart failure were interrelated with the service-connected 
anxiety, as aggravation of one would rapidly raise his 
anxiety level to severe proportions.  

The day following admission to a VA hospital in November 1982 
for treatment of his anxiety neurosis with depression, the 
veteran was observed to be very agitated.  In August 1983, 
the veteran's treating physician reported that the veteran 
was showing increasing discomfort and was very distraught.  
He was exhibiting increasing psychomotor tension about his 
problems and was having increasing difficulty breathing.  A 
private psychiatrist in a letter of March 1985 noted the 
veteran's variously classified psychiatric disability, 
including his anxiety neurosis, and opined that by reason of 
his psychoneurotic symptoms, the veteran had a significant 
impairment of his physical and mental condition.  

The foregoing history is illustrative of the fact that the 
complication of the veteran's medical management by his 
psychiatric state was not of recent vintage; indeed, it seems 
a relatively consistent feature of his physical and mental 
disability picture over the years.  At this point, it is no 
doubt impossible to accurately determine whether the 
veteran's complicating psychiatric impairments result from 
service-connected or non-service-connected disability.  The 
Board therefore finds that the psychiatric symptoms that 
impeded the medical management of the veteran's many physical 
disorders, including his chronic obstructive lung disease, 
cannot be disassociated from his service-connected anxiety 
neurosis.  The Board further finds that by significantly 
complicating and impeding the ability of treating physicians 
to treat effectively the veteran's chronic obstructive lung 
disease and congestive heart failure, the service-connected 
psychiatric disorder contributed substantially to hasten the 
veteran's demise.  It follows that the claim for service 
connection for the cause of the veteran's death must be 
granted.  The appellant has been accorded the benefit of the 
doubt with respect to the disposition of this appeal.  See 
38 U.S.C.A. § 5107(b).  

The claim of entitlement to service connection for cause of 
death and the claim of entitlement to DIC under 38 U.S.C.A. § 
1318 were included in the formal claim for death benefits (VA 
Form 21-534) received in October 2000.  Accordingly, the 
grant of service connection for cause of death renders the 
1318 claim moot.  


ORDER

Service connection for the cause of the veteran's death is 
granted.  

The appeal with respect to the claim of entitlement to DIC 
pursuant to 38 U.S.C.A. § 1318 is dismissed.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



